DETAILED ACTION
	The Information Disclosure Statement filed on September 13, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidenfelder (WO 2009/056415).
Weidenfelder discloses a chassis for rail vehicles comprised of a support structure 102, a primary spring and a second primary spring, as shown in figures 3 and 4, a first suspension element 120, a first drive motor transmission unit 106, 107 which is connected to the at least one support structure102 by way of the first suspension element, a first wheelset 104, 105 and a first clutch 114 which is connected to the drive motor transmission unit and to the wheelset. The first drive motor transmission unit is connected to the support structure by a coupling element, in the form of steering rods 117, 122, which is loadable primarily along a longitudinal axis of the chassis. A first cross-section surface of the first coupling element is disposed in a vertical longitudinal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 4, 2021